DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response dated 12/15/2021. Claims 1-18 and 20-21 are presently pending and are presented for examination. 	

Response to Amendment
Applicant’s amendments, see pages 9 of 12 and 10 of 12, filed 12/15/2021, with respect to drawing objections, 35 U.S.C. § 112(b) rejections, and 35 U.S.C. § 101 rejections have been fully considered and are persuasive.  All previous drawing objections, 35 U.S.C. § 112(b) rejections, and 35 U.S.C. § 101 rejections have been withdrawn.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-9, 12, 14-15, 17-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley et al. (US-2017/0120804; hereinafter Kentley; already of record) in view of Bajpai (US-2015/0002670; already of record).
Regarding claim 1, Kentley discloses a computer-implemented method of motion prediction, the computer-implemented method (see Kentley at least Abs and [0052]) comprising: 
accessing state data comprising information associated with one or more respective locations and characteristics of one or more objects over a plurality of time intervals (see Kentley at least [0060], [0068], and [0097] which describes the access of sensor data to calculate object data which may include 
determining one or more trajectories of the one or more objects based at least in part on the state data and a machine-learned tracking and kinematics model (see Kentley at least [0060]-[0061] and [0057] which details the use of both incoming data associated with an object as well as a kinematics model to predict the trajectory of an object, such as if a collision is likely), wherein the one or more trajectories comprise one or more predicted locations of the one or more objects at one or more subsequent time intervals (see Kentley at least [0068] where the system continually tracks an object to determine its location at different points in time), and wherein the one or more predicted locations of the one or more objects are based at least in part on one or more physical constraints of the one or more objects (see Kentley at least [0060] and [0062] which details the classification of objects to appropriately limit the degree of variability that can be expected from an object), …
generating one or more outputs comprising one or more predicted object states based at least in part on the one or more predicted locations of the one or more objects at the one or more subsequent time intervals (see Kentley at least [0080]-[0081] which describes the system generating data relating to an object, such data comprising position and orientation); and
controlling one or more vehicle systems associated with a vehicle based at least in part on the one or more predicted locations of the one or more objects (see Kentley at least [0064]).
However, Kentley does not explicitly disclose …the one or more physical constraints comprising a turning angle of the one or more objects.
Bajpai, in the same field of endeavor, teaches …the one or more physical constraints comprising a turning angle of the one or more objects (see Bajpai at least [0012]-[0015] where the angle of a vehicle and trailer are determined and used as limiting factors for an estimated trajectory).

Regarding claim 5, Kentley in view of Bajpai teach the computer-implemented method of claim 1, wherein the determining the one or more trajectories of the one or more objects based at least in part on the state data and the machine-learned tracking and kinematics model comprises: 
determining one or more uncertainties respectively associated with the one or more predicted locations of the one or more objects, wherein the one or more uncertainties comprises a respective range distance around the one or more predicted locations (see Kentley at least [0101] and Fig 5 item 565 which details a system predicting a region of probable locations that an object may be located, based on the predicted location).
Regarding claim 6, Kentley in view of Bajpai teach the computer-implemented method of claim 1, wherein the determining the one or more trajectories of the one or more objects based at least in part on the state data and the machine-learned tracking and kinematics model comprises: 
determining the one or more physical constraints of the one or more objects based at least in part on the one or more respective locations and characteristics of the one or more objects (see Kentley at least [0060]-[0062] which details the object data consisting location, track and classification of the object, where the object could be represented as having a static object track, thus presenting a physical constraint on the object).
Regarding claim 7, Kentley in view of Bajpai teach the computer-implemented method of claim 6, wherein the one or more physical constraints comprise at least one of a turning radius, a minimum stopping distance, a maximum acceleration (see Kentley at least [0142] where the system detects Kentley at least [0142] where the system detects whether an object is a vehicle or pedestrian, which provides a different approach to executing the motion prediction in that velocities will be drastically different, implying the maximum velocity of a pedestrian for instance can be placed within an approximate range), a maximum turn angle for each velocity of a plurality of velocities, a maximum jerk threshold, or a maximum velocity for each angle of a plurality of turn angles.
Regarding claim 8, Kentley in view of Bajpai teach the computer-implemented method of claim 1, wherein the state data is based at least in part on one or more outputs from one or more sensors comprising at least one of one or more light detection and ranging devices (LiDAR) (see Kentley at least [0086] sensor 371), one or more radar devices (see Kentley at least [0086] sensor 375), one or more sonar devices (see Kentley at least [0086] sensor 377), one or more thermal sensors (see Kentley at least [0086] sensor 372), or one or more image sensors (see Kentley at least [0086] sensor 373).
Regarding claim 9, Kentley in view of Bajpai teach the computer-implemented method of claim 8, wherein the one or more sensors are positioned to provide a bird's eye view of the one or more objects (see Bajpai at least [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the sensors of Kentley in view of Bajpai with a bird’s eye view capability as taught by Bajpai to provide driver assistance (see Bajpai at least [0010]).
Regarding claim 12, Kentley in view of Bajpai teach the computer-implemented method of claim 1, wherein the one or more respective locations and characteristics comprise at least one of a plurality of physical dimensions (see Kentley at least [0055] and [0060] which describes the object classification determinator being capable of differentiating between a sedan and a school bus, and similarly stage 204 Kentley at least [0055] and [0060] which describes the object classification determinator being capable of differentiating between a sedan and a school bus, and similarly stage 204 which can differentiate between a bicycle and a dog), an acceleration (see Kentley at least [0073] which describes stage 276 that calculates the location of an object based on a predicted rate of motion), a velocity (see Kentley at least [0057] which describes a kinematics calculator that computes data associated with an object, such as velocity and acceleration, where this specific data can be used to calculate other data), a heading (see Kentley at least [0099] which demonstrates the planner system tracking an object moving in an opposite direction, thus determining the trajectory of the object which (in view of the previous claims regarding Kentley) would be determined via a tracking the locations), a heading rate of change (see Kentley at least [0122] which describes the angle of trajectory in real time but also provides a predicted angle, which along with previously determined location points and corresponding time can be used to determine the rate of change of the heading), a latitude (see Kentley at least [0098]), a longitude (see Kentley at least [0098]), or an altitude.
Regarding claim 14, Kentley in view of Bajpai teach the computer-implemented method of claim 1, wherein the one or more objects comprise one or more vehicles with a fixed rear wheel axle and a moveable front wheel axle (see Kentley at least [0055]).
Regarding claim 15, Kentley in view of Bajpai teach the analogous material of that in claim 1 as recited in the instant claim and is rejected for similar reasons.  
Regarding claim 17, Kentley in view of Bajpai teach the one or more tangible non-transitory computer-readable media of claim 15, the operations further comprising: 
determining, based at least in part on the one or more predicted locations of the one or more objects, a travel path for a vehicle, wherein the travel path does not traverse the one or more predicted Kentley at least [0064]).
Regarding claim 18, Kentley in view of Bajpai teach the analogous material of that in claim 1 as recited in the instant claim and is rejected for similar reasons.  Kentley also discloses a computing device comprising: 
one or more processors (see Kentley at least [0115]); 
a memory comprising one or more computer-readable media, the memory storing computer-readable instructions that when executed by the one or more processors cause the one or more processors to perform operations (see Kentley at least [0115])
Regarding claim 21, Kentley in view of Bajpai teach the computer-implemented method of claim 1, wherein: 
the one or more objects comprise one or more other vehicles (see Kentley at least [0060]); 
the machine-learned tracking and kinematics model is trained to determine a distance between a front axle and a rear axle (see Bajpai at least [0014]-[0015]) of the one or more other vehicles (see Kentley at least [0060]); and 
the turning angle of the one or more other vehicles is determined from the distance between the front axle and the rear axle (see Bajpai at least [0015]) of the one or more other vehicles (see Kentley at least [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining the trajectory of an object as disclosed by Kentley with a physical constraint such as a turning angle such as that taught by Bajpai because certain objects may have specific constraints associated with them which affect the turning angle of the overall object (see Bajpai at least [0013]).

Claims 2-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley in view of Bajpai as applied to claim 1 above, and further in view of Irene Cara and Erwin de Gelder (“Classification for Safety-Critical Car-Cyclist Scenarios using Machine Learning”; hereinafter Cara; already of record).
Regarding claim 2, Kentley in view of Bajpai teach the computer-implemented method of claim 1, wherein:
the one or more objects comprise one or more moving objects (see Kentley at least [0060] and [0062]); and
…
 However, neither Kentley nor Bajpai teach the following: 
the determining the one or more trajectories of the one or more objects based at least in part on the state data and the machine-learned tracking and kinematics model comprises: 
determining one or more predicted control inputs for the one or more moving objects based at least in part on the one or more trajectories of the one or more moving objects, wherein the one or more predicted control inputs comprise an input to one or more control devices of a moving object of the one or more moving objects.
Cara, in the same field of endeavor, teaches the determining the one or more trajectories of the one or more objects based at least in part on the state data and the machine-learned tracking and kinematics model comprises: 
determining one or more predicted control inputs for the one or more moving objects based at least in part on the one or more trajectories of the one or more moving objects, wherein the one or more predicted control inputs comprise an input to one or more control devices of a moving object of the one or more moving objects (see Cara at least page 1997, sections III.A.1 and III.A.2 where a system is described which uses cameras and scanners within a vehicle to detect the trajectory of a moving 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motion prediction method of Kentley in view of Bajpai with control input determination as taught by Cara so that objects can be put into categories based upon a classification, allowing for reactive decisions that correlate with an object’s movement (see Cara at least Introduction, paragraphs 2-4).
Regarding claim 3, Kentley in view of Bajpai and further in view of Cara teach the computer-implemented method of claim 2, wherein the one or more predicted control inputs comprise a left turn of the one or more control devices or a right turn of the one or more control devices (see Cara at least page 1997, sections III.A.2 and III.B.1 where an object’s trajectory intersects a vehicle’s trajectory and then the object redirects itself, defining a new classification for itself based upon its control input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motion prediction method of Kentley in view of Bajpai with control input such as a turn as taught by Cara so that object classifications can be updated based on a control input such as a turn (see Cara at least Introduction, paragraph 4).
Regarding claim 4, Kentley in view of Bajpai and further in view of Cara teach the computer-implemented method of claim 2, further comprising: 
determining one or more control uncertainties respectively associated with the one or more predicted control inputs of the one or more objects at the one or more subsequent time intervals, wherein the one or more control uncertainties are respectively associated with a magnitude or degree of uncertainty for the one or more predicted control inputs of the one or more objects at the one or more subsequent time intervals (see at least Kentley [0097]-[0103] and Fig 6 which describes the tracking of objects such as a pedestrian, bicycle, and vehicles and uses data along with probabilities 
Regarding claim 16, Kentley in view of Bajpai and further in view of Cara teach the analogous material of that in claim 2 as recited in the instant claim and is rejected for similar reasons.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kentley in view of Bajpai as applied to claim 8 above, and further in view of Toksvig et al. (US-2018/0302614; hereinafter Toksvig; already of record).
Regarding claim 10, Kentley in view of Bajpai teach the computer-implemented method of claim 8.  However, neither Kentley nor Bajpai teach the state data comprises one or more rasterized RGB images of an environment detected by the one or more sensors.
Toksvig teaches the state data comprises one or more rasterized RGB images of an environment detected by the one or more sensors (see at least [0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor data disclosed by Kentley in view of Bajpai with rasterized RBG images as taught by Toksvig for the benefit of viewing data that is in a standard form and not simply unprocessed, raw camera data (see at least [0086]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kentley in view of Bajpai as applied to claim 1 above, and further in view of Kobilarov et al. (US-10133275; hereinafter Kobilarov; already of record).
Regarding claim 11, Kentley in view of Bajpai teach the computer-implemented method of claim 1.  However, neither Kentley nor Bajpai teach the machine-learned tracking and kinematics model comprises at least one of a convolutional neural network, a recurrent neural network, a recursive neural network, a decision tree, logistic regression model, or a support vector machine.
Kobilarov, in the same field of endeavor, teaches the machine-learned tracking and kinematics model comprises at least one of a convolutional neural network (see at least col 20 line 66 – col 21 line 12 and col 21 lines 32-33), a recurrent neural network, a recursive neural network, a decision tree (see at least col 21 lines 9-12 and 20-23), logistic regression model (see at least col 21 lines 9-14), or a support vector machine (see at least col 21 lines 9-12 and 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine-learned tracking and kinematics model disclosed by Kentley in view of Bajpai with the different networks and models shown above as taught by Kobilarov for the benefit of using deep learning concepts to help predict a variety of trajectories in which an object may traverse within a complex, dynamic environment (see at least col 1 lines 14-23 and col 2 lines 7-26).

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley in view of Bajpai as applied to claim 1 above, and further in view of Fiusco et al. (WO-2005/062275; hereinafter Fiusco; already of record).
Regarding claim 13, Kentley in view of Bajpai teach the computer-implemented method of claim 12.  However, neither Kentley nor Bajpai teach the plurality of physical dimensions comprise a distance between a front wheel axle and a rear wheel axle of an object of the one or more objects.
Fiusco, in the same field of endeavor, teaches the plurality of physical dimensions comprise a distance between a front wheel axle and a rear wheel axle of an object of the one or more objects (see at least page 12 line 30 – page 13 line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the physical dimensions disclosed by Kentley in view of Bajpai with a distance between axles as taught by Fiusco to more accurately define a vehicle classification (see at least page 1 lines 14-18).
Regarding claim 20, Kentley in view of Bajpai teach the computing device of claim 18.  Kentley in view of Bajpai and further in view of Fiusco also teach the analogous material of that in claims 12, 13, and 14 as recited in the instant claim and is rejected for similar reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        2/16/2022